                  Case 3:20-cv-05997-MJP Document 9 Filed 12/04/20 Page 1 of 1




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   WILLIAM HOWARD WITKNOWSKI,

 9                               Petitioner,                CASE NO. 3:20-cv-05997-MJP-BAT

10           v.                                             ORDER OF DISMISSAL

11   STATE OF WASHINGTON ,

12                               Respondent.

13          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

14   United States Magistrate Judge, any objections or responses to that, and the remaining record,

15   the Court finds and ORDERS:

16          (1)      The Court ADOPTS the Report and Recommendation.

17          (2)      The petition is dismissed with prejudice and issuance of a certificate of

18   appealability is denied.

19          (3)      The Clerk is directed to send copies of this Order to the parties and to Judge

20   Tsuchida.

21          Dated this 4th day of December, 2020.



                                                           A
22

23
                                                           Marsha J. Pechman
                                                           United States Senior District Judge

     ORDER OF DISMISSAL - 1
